PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,321,988
Issue Date: May 3, 2022
Application No. 17/525,911
Filing or 371(c) Date: November 14, 2021
Attorney Docket No. SIDDIQUI-1004T1

:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed June 22, 2022. 

The present request is not signed by an attorney/agent of record. However, in accordance with
37 CFR 1.34(a), the signature of Barry Choobin appearing on the request shall constitute a
representation to the United States Patent and Trademark Office that he or she is authorized to
represent the particular party on whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 



/JONYA SMALLS/Lead Paralegal Specialist, OPET